Dissenting Opinion by
Woodside, J.:
I dissent. The majority here holds that minors, including young married couples, college students and self-employed youth, as well as all other people under twenty-one years of age, are barred from every hotel and restaurant in this Commonwealth having a beer or liquor license unless accompanied by parents, guardians or “supervisors”. As a result of this opin*525ion young people are denied the use of most good restaurants, because most have licenses.
It is my opinion that tbe legislature intended to keep minors away from tbe bars. If those in charge of a licensed establishment prevent minors from frequenting the bar and its immediate area, where the emphasis is on drinking rather than eating, but permit them to be served food and non-alcoholic beverages in a dining room or restaurant away from the bar, they are providing the “proper supervision” required by §493(14) of the Liquor Code, 47 P.S. §4-493(14), quoted in the majority opinion.
Watkins, J., joins in this dissent.